Citation Nr: 1736241	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  07-24 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pituitary microadenoma and galactorrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2017, the Board remanded the claim to schedule the Veteran for a hearing, and the case has now been returned to the Board for further appellate review.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the March 2017 remand, this case has been remanded on multiple occasions in an attempt to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ).  Notably, the Veteran was scheduled for hearings on seven occasions   between October 2009 and January 2015, but she requested that these hearings be rescheduled for various reasons (to include illness, unavailability on the hearing date, or an inability to travel to the RO).  Most recently, as directed by the March 2017 remand, the Veteran was scheduled for a Travel Board hearing before a VLJ to be held at the St. Petersburg, Florida RO on May 9, 2017.  

In a correspondence received on April 19, 2017, the Veteran requested that the May 2017 hearing be rescheduled due to inability to travel outside of West Palm Beach, Florida.  She reiterated this request during a May 3, 2017, telephone contact with the RO and in a June 2017 written correspondence.  In a May 2017 correspondence, the Veteran's representative requested that she be scheduled for a video hearing at the West Palm Beach, Florida office.  Good cause having been shown, the Board has no recourse but to remand the claim so that the AOJ may schedule the Veteran for an appropriate hearing.

In closing, the Board is sympathetic to the fact that illness and other unforeseen circumstances can prevent Veterans from appearing as scheduled.  Nevertheless, this has occurred an unusually high amount of times in this appeal, which has resulted in substantial delay.  If the Veteran is once again unable to appear, the Board advises that she consult with her accredited representative before requesting any further rescheduling to determine what actions would be in her best interests.

Accordingly, the case is REMANDED for the following action:

The AOJ should follow whatever procedures it currently has in effect to accommodate this Veteran's request, and schedule a Board hearing with respect to the appeals of her claim.  Appropriate notification should be provided to the Veteran of the time and place to report for the hearing.  If there is no means for the Veteran to be afforded a Board hearing, including a video conference hearing, with the Veteran being present in West Palm Beach, she should be notified of that specifically.  All notice and correspondence relating to provision of the Board hearing should be documented and associated with the electronic folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




